                Case 2:18-cv-01141-TSZ Document 19 Filed 09/03/19 Page 1 of 3




 1                                                                    The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9    The Human Rights Defense Center and Michelle
      Dillon,
10                                                           No. 2:18-cv-01141 TSZ
                                         Plaintiffs,
11                                                           NOTICE OF WITHDRAWAL OF
               v.                                            COUNSEL FOR PLAINTIFFS
12
      U.S. Department of Homeland Security, and
13    United States Immigration and Customs
      Enforcement,
14
                                         Defendants.
15

16
               Pursuant to Local Rule LCR 83.2(b)(3), please take notice that Deborah M. Golden
17

18    withdraws her appearance as counsel for Plaintiffs Human Rights Defense Center and Michelle

19    Dillon. Eric M. Stahl of Davis Wright Tremaine LLP will continue to represent both Plaintiffs.

20    Date: September 3, 2019.                          Respectfully submitted,
21                                                      Human Rights Defense Center

22                                                      By /s/Deborah M. Golden
                                                        Deborah M. Golden
23
                                                        Human Rights Defense Center
24                                                      316 F Street, NE #107
                                                        Washington, DC 20002
25                                                      (202) 630-0332 (cell)
                                                        D.C. Bar No. 470-578
26                                                      Email: dgolden@humanrightsdefensecenter.org
27

                                                                                  Davis Wright Tremaine LLP
     NOTICE OF WITHDRAWAL - 1                                                            L AW O FFICE S
      4840-0491-5619v.1 0201374-000001                                             920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104
                                                                              206.622.3150 main · 206.757.7700 fax
                Case 2:18-cv-01141-TSZ Document 19 Filed 09/03/19 Page 2 of 3



                                               Davis Wright Tremaine LLP
 1
                                               By /s/Eric M. Stahl
 2
                                               Eric M. Stahl, WSBA #27619
 3                                             920 Fifth Avenue, Suite 3300
                                               Seattle, WA 98104
 4                                             Telephone: (206) 622-3150
                                               Fax: (206) 757-7700
 5                                             E-mail: ericstahl@dwt.com
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                     Davis Wright Tremaine LLP
     NOTICE OF WITHDRAWAL - 2                                                 L AW O FFICE S
      4840-0491-5619v.1 0201374-000001                                  920 Fifth Avenue, Suite 3300
                                                                            Seattle, WA 98104
                                                                   206.622.3150 main · 206.757.7700 fax
                Case 2:18-cv-01141-TSZ Document 19 Filed 09/03/19 Page 3 of 3



                                     CERTIFICATE OF ELECTRONIC SERVICE
 1
               I hereby certify that on this day, I electronically filed the foregoing document with the
 2
      Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
 3
      attorneys of record registered on the CM/ECF system. All other parties (if any) shall be served
 4
      in accordance with the Federal Rules of Civil Procedure.
 5
               DATED this 3rd day of September, 2019
 6

 7                                                   /s/Eric M. Stahl
                                                     Eric M. Stahl, WSBA #27619
 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                                   Davis Wright Tremaine LLP
     NOTICE OF WITHDRAWAL - 3                                                               L AW O FFICE S
      4840-0491-5619v.1 0201374-000001                                                920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104
                                                                                 206.622.3150 main · 206.757.7700 fax
